DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-20 are objected to because of the following informalities:  Claims 1-20 lack status modifiers, such as, (original), (new), (presently presented), (amended), (withdrawn), etc.    Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 12-17 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Locken et al (6,534,588).
As written the claims set forth a water-borne coating composition comprising (A) a binder comprising (A1) a urethanized polyester and (A2) a (meth) acrylic copolymer and (B) a crosslinker.  
Locken sets forth coating agents comprised of at least three constituents.  Said at least three constituents comprises (I) at least one oligomeric or polymeric resin comprising functional groups which react with isocyanate groups, as a binder (A); (II) a component comprising at least one polyisocyanate, as a crosslinking agent (F) and (III) which consist of water or comprises water—see abstract.  
The preferred binders (A) comprising (A1) an acrylic copolymer containing hydroxyl groups and carboxylic acid groups and having a OH number from 40 to 200 mg KOH/g and an acid number from 5 to 150 mg KOH/g; (A2) a polyester resin containing hydroxyl and carboxylic acid groups and/or carboxylate groups and having an OH number from 30 to 250 mg KOH/g and an acid number from 5 to 150 mg KOH/g; and/or (A3) a polyurethane resin containing hydroxyl and carboxylic acid and/or carboxylate groups and having an OH number from 20 to 200 mg KOH/g and an acid number from 5 to 150 mg KOH/g—see col. 4, line 57 to col. 5, line 12.   
	The polyurethane binder (A3) is a reaction product of an isocyanate-containing prepolymer with compounds that are reactive towards isocyanate groups. Said isocyanate-containing prepolymer is the reaction product of polyols having a hydroxyl number from 10 to 18,000 with excess isocyanates, wherein said polyols may be saturated or unsaturated polyesters and/or polyethers having Mn from 400 to 5,000 Daltons—see col. 14, lines 7-11; 18-25; and 41-45.  Regarding the polyurethane binder (A3), Locken teaches (A3) is a polyurethane having an acid number large enough to provide water-dispersibility—see col 16, lines 50-53.  To accomplish said water dispersibility the polyurethane compound is made of compounds containing at least one isocyanate-reactive group and at least one group capable of forming anions, wherein carboxyl groups are suggested—see col. 16., lines 50-58.  Locken teaches the use of carboxyl-containing polyols in said reaction mixture for obtaining (A3) to obtain said water-dispersibility—col. 16, lines 60-64.  
	Locken teaches component (II) the crosslinker (F) are polyisocyanates found in column 19, lines 62 to column 23, line 30.
	Regarding claim 1 and 20:  Locken explicitly sets forth in example 1 a coating composition in which component (III) comprises 72.48 parts by weight of deionized water; 1.76 parts by weight of dimethylethanol amine; 44.8 parts by weight of a polyacrylate resin dispersion (A1-2): and 89.52 parts by weight of a polyurethane resin dispersion (A3) having an acid number of 30.3, g KOH/g.  Said component (III) is subsequently mixed with components (I) and (II) and diluted with 15.4 parts water to obtain the coating composition, wherein the composition of component (II) comprises 74.6 parts by weight of a polyisocyanate crosslinking agent—see example 1 in col. 27.   The polyurethane binder (A3) is prepared in col. 26 lines 20-40 and is the reaction product of a carboxyl-group containing polyurethane prepolymer and a polyester polyol, thus a urethanized polyester.  Therefore, Locken anticipates a waterborne coating composition comprising a urethanized polyester binder (A1) and a crosslinker (F).  
	Regarding claims 3 and 17: Coating composition component (III), in the above example, comprises approximately 2:1 ratio of urethanized polyester (A3) and polyacrylate (A1-2).  
	Regarding claims 4:  Per the preparation examples 2 and 3, the polyacrylate (A1-2) has a solid content of 79.7 % and the urethanized polyester (A3 {A1-2)) has a solid content of 39.9 %.  Locken explicitly teaches in the overall teaching the polyacrylate (A1) are preferably polymerized at a polymerization of solids from 50 to 80 % by weight and polyurethane binder (A3) are polymerized and neutralized such that (A3) has an acid number from 5 to 150 mg KOH/g—see column 11, lines 8-14 and col. 17, lines 1-10.
	Regarding claim 5-7:  Locken teaches the urethanized polyurethane (A3) found in example 1 has an acid number of 30.3 mg KOH/g.  The polyurethane binder (A3) is prepared in col. 26 lines 20-40 and is the reaction product of a carboxyl-group containing polyurethane prepolymer, formed in-situ, and a polyester polyol to obtain a polyurethane resin having terminal groups and lateral groups.
	Regarding claim 8:  The polyacrylate (A1) of binder resin (A) is obtained via a two-stage process—see col. 10, lines 42-44.   
	Regarding claim 12:  Locken explicitly teaches the use of the polyisocyanates, wherein hexamethylene diisocyanate and isophorone diisocyanate are preferred—see col. 15, line 60 to col. 16, line 40 and col. 20, lines 42-54.  
	Regarding claim 13:  The resultant composition obtained by mixing components (I); (II); and (III) of example 1, as explicitly taught by Locken, is a clearcoat material (coating composition)—see col. 27, lines 41-45.    
	 
	 Locken is deemed to explicitly teach the instantly claimed invention, as written, for the reasons set forth above.  
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locken (see above). 
Locken sets forth coating agents comprised of at least three constituents.  Said at least three constituents comprises (I) at least one oligomeric or polymeric resin comprising functional groups which react with isocyanate groups, as a binder (A); (II) a component comprising at least one polyisocyanate, as a crosslinking agent (F) and (III) which consist of water or comprises water—see abstract.  
Locken does not expressly set forth the volatile organic compounds (VOC) content of the composition.  However, per calculation the content of water in example 1 is approximately 21 % by weight.  Since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs (VOC content of claims 3 and 14-16) and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Allowable Subject Matter

Claims 9-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc